MANN, Judge.
Grantham’s application for delayed 'appellate review by habeas corpus pursuant to Baggett v. Wainwright, Fla.1969, 229 So.2d 239, states that the trial judge did not advise him of his right to appointed counsel for appeal if he were indigent. He states that his court-appointed counsel informed him that he would prosecute an appeal if Grantham could raise the funds, but that he could not and was deprived of his right to appeal.
The state contends that Nichols v. Wainwright, Fla.App.2d 1971, 243 So.2d 430, requires denial of the petition for failure of the petitioner to take any affirmative action toward an appeal. While it is artlessly pleaded, as we might expect, the import of Grantham’s charge is that he wanted to appeal, couldn’t afford to pay a lawyer and was misinformed that his right to appeal depended on his having funds. The court reporter having certified that there is not available a transcript of the sentencing, we accordingly appoint the Honorable Neil C. McMullen, Chief Judge of the Thirteenth Judicial Circuit, as Commissioner for the taking of testimony relative to the merits of Grantham’s petition.
HOBSON, A’. C. J., and McNULTY, J., concur.